Citation Nr: 0304082	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left foot, currently rated 40 percent 
disabling.  

2.  Entitlement to an increased rating for residual left 
thigh and leg scars, currently rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant had recognized 
Philippines guerrilla service from June 1943 to December 
1945.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Manila, the Republic of 
the Philippines, Regional Office (RO), and it was remanded by 
the Board in September 1998 for additional development.  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that after the appellant's 
claims, which included a third issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities, were remanded in 
September 1998, he underwent several VA medical examinations 
in January 1999, June 1999, and December 1999.  In a November 
2000 memorandum, the Director of Compensation and Pension 
Service determined that the appellant's service-connected 
disabilities rendered him unemployable and thereby entitled 
to a total disability rating.  The RO implemented this award 
in an April 2001 rating decision.  

The RO sent the appellant a letter in January 2002, asking 
him whether he desired to continue his appeals for increased 
ratings for residuals of a gunshot wound to the left foot and 
residual left thigh and leg scars.  No response was 
forthcoming from the appellant.  However, the Board notes 
that the RO did not inform the appellant of the VCAA, and did 
not advise him as to what evidence he needed to submit to 
substantiate his increased rating claims, and as to what 
evidence the RO would help him to obtain.  Accordingly, the 
Board finds that VA has not satisfied its duty  under the 
VCAA to notify and assist the appellant with regards to his 
claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA are 
fully complied with and satisfied.  In 
particular, the RO should inform the appellant 
of the type of evidence required from him to 
substantiate his claims for increased ratings 
for his residuals of a gunshot wound to the 
left foot and residual left thigh and leg 
scars.  He should be advised that such evidence 
needs to demonstrate that his residuals of a 
gunshot wound to the left foot warrant an extra 
schedular rating in excess of the maximum 
schedular rating (40 percent) currently 
assigned for the disability under Diagnostic 
Code 


5167, and that his residual left thigh and leg 
scars result in functional limitation that 
warrant a rating higher than the currently 
assigned 10 percent rating under Diagnostic 
Code 7804.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


